DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments filed on December 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks on Allowable Subject Matter
Claims 1-28.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in pages 10-12 remarks regarding independent claims 1, 8, 15 and 22 are persuasive and applicant amended independent claims 1, 8, 15 and 22 to overcome the prior art rejection. Examiner believes specifically to represent this data may enable organizations to improve their understanding of critical business operations and help them monitor key performance indicators. Examiner believes the limitation of “providing one or more visualizations based on data from a data source, wherein the one or more visualizations include one or more marks that are associated with one or more values from the data source;
determining a mark-of-interest from the one or more marks based on one or more characteristics of the one or more marks and the one or more visualizations; 
generating an overall model score for each of one or more assessment models based on a model performance score and a model complexity score, wherein the overall model score is modified based on one or more of a weight, heuristic or a preference, wherein the modified overall model score is employed to provide a rank ordering of the one or more assessment models; 
employing the rank ordering of the one or more assessment models to generate one or more assessment results for the one or more assessment models based on the mark-of-interest and the data from the data source, wherein each assessment result is associated with one or more scores that are based on a fit to the data from the data source and a predicted value of the mark-of-interest; 
rank ordering the one or more assessment results based on their association with the one or more scores; and 
providing a report that includes the rank ordered list of the one or more assessment results" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 8, 15 and 22 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, providing one or more visualizations based on data from a data source, wherein the one or more visualizations include one or more marks that are associated with one or more values from the data source;
determining a mark-of-interest from the one or more marks based on one or more characteristics of the one or more marks and the one or more visualizations; 
generating an overall model score for each of one or more assessment models based on a model performance score and a model complexity score, wherein the overall model score is modified based on one or more of a weight, heuristic or a preference, wherein the modified overall model score is employed to provide a rank ordering of the one or more assessment models; 
employing the rank ordering of the one or more assessment models to generate one or more assessment results for the one or more assessment models based on the mark-of-interest and the data from the data source, wherein each assessment result is associated with one or more scores that are based on a fit to the data from the data source and a predicted value of the mark-of-interest; 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159